FILED
                            NOT FOR PUBLICATION                             AUG 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

RAMESH PATEL,                                    No. 09-72300

              Petitioner,                        Agency No. A099-577-314

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 22, 2011 **
                              San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Ramesh Patel (“Patel”) is a native and citizen of India who is on his second

journey through the American immigration system. His first journey ended when

he withdrew his asylum application and accepted voluntary departure. He now

appeals the Board of Immigration Appeals’ (“BIA”) refusal to allow him to adjust


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his status because he failed to depart during his allotted period.1 We have

jurisdiction pursuant to 8 U.S.C. § 1252. We deny his petition for review.

       “Where the BIA conducts its own review of the evidence and law, appellate

review is limited to the BIA's decision, except to the extent that the IJ’s opinion is

expressly adopted.” Chawla v. Holder, 599 F.3d 998, 1000 (9th Cir. 2010). The

court reviews the BIA’s factual findings for substantial evidence. Hamazaspyan v.

Holder, 590 F.3d 744, 747 (9th Cir. 2009).

       If Patel did not depart within the specified period, he is ineligible to adjust

his status. 8 U.S.C. § 1229c(d). Patel bears “the burden of proof to establish that

. . . [he] satisfies the applicable eligibility requirements; and . . . that [he] merits a

favorable exercise of discretion.” 8 U.S.C. § 1229a(c)(4)(A). Here, Patel

offered unverified copies of (1) a receipt for an airline ticket, (2) a stamp in a

passport, and (3) a customs receipt from India. The Government countered with

(1) a statement from the airline that Patel did not travel on their airplane; and (2)

a final administrative decision that Patel breached his voluntary departure bond

by not leaving during the allotted time.


       1
         Earlier in these proceedings, Patel also sought asylum, withholding of
removal and protection under the United Nations Convention Against Torture, but
he has waived those claims before this court. Zetino v. Holder, 622 F.3d 1007,
1011 n.1 (9th Cir. 2010) (citing Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th
Cir. 1996)).

                                             2
      We conclude Patel’s evidence could support but does not compel “any

reasonable adjudicator” to decide in his favor. 8 U.S.C. § 1252(b)(4)(B).

Therefore, the BIA’s factual finding that Patel did not comply with the terms of

his voluntary departure is conclusive. Id.

      PETITION DENIED.




                                         3